El Juez Asociado Seíñor Todd, Jr.,
emitió la opinión del tribunal.
*476Al resolver este caso el Tribunal de Contribuciones se li-mitó a decir que: “Considerando tanto la prueba incontro-vertida que fuera aducida por los apelantes, como lo decidido en los casos de Puig v. Tribunal de Contribuciones, 65 D.P.R. 734 (1946); Vías v. Tribunal de Contribuciones, 67 D.P.R. 491 (1947): Resolvemos declarar con lugar la instancia del epígrafe en todos sus extremos.”
A petición del Tesorero de Puerto Rico, expedimos auto de certiorari para revisar dicha resolución. Los hechos que dieron lugar a la querella ante el tribunal inferior son los siguientes:
El 2 de enero de 1946 el Tesorero notificó a Fraticelli & Guidicelli deficiencias en sus contribuciones sobre ingresos correspondientes a los años contributivos 1938, 1939, 1940 y 1941, montantes a $5,935.05. Denegada la reconsideración solicitada, después de celebrada la vista administrativa co-rrespondiente, los Sres. Antonio Fraticelli y Antonio Gui-dicelli pagaron dichas deficiencias y luego solicitaron su re-integro, el cual les fuá denegado por entender el Tesorero que la firma Fraticelli & Guidicelli “. . . es una sociedad civil y como tal viene obligada a radicar declaraciones de ingresos y a pagar la contribución correspondiente ...” Acudieron entonces los Sres. Fraticelli y Guidicelli al Tribunal de Con-tribuciones con el resultado antes expuesto.
¿Qué demostró la “prueba incontrovertida” a que hace referencia el Tribunal recurrido? Yeámoslo.
 El 6 de febrero de 1936 Antonio Fraticelli adquirió por compra del Banco de Puerto Rico, como síndico del Banco Territorial y Agrícola de Puerto Rico, cuatro fincas rústicas situadas en el Barrio Bayaney de Hatillo. El 14 de abril de 1936, el Sr. Fraticelli vendió tres de dichas fincas al Sr. Antonio Guidicelli. Estas transacciones frieron probadas mediante la presentación de las escrituras correspondientes.
Como único testigo declaró el Sr. Antonio Fraticelli y su testimonio fué al efecto de que desde el año 1938 al -1941 *477tuvo relaciones de negocios con el Sr. Guidicelli explotando nnas fincas de caña; que nunca tuvieron un contrato de so-ciedad pues el convenio fué verbal y que a virtud del mismo, “él poseía una finca y yo otra y convinimos en trabajarlas partiendo los beneficios que dieran las fincas”; que cada uno actuaba independientemente pero que también tenían poder otorgado el uno a favor del otro; que cada uno firmaba pa-garés en los bancos al tomar dinero a préstamo, pero que tam-bién él firmó pagarés a nombre de Guidicelli de acuerdo al po-der otorgádole; que él rendía sus declaraciones sobre ingre-sos incluyendo solamente la parte que le correspondía de los beneficios de las plantaciones; (1) que diclios beneficios re-presentaban el 50 por ciento del total y que Antonio Gui-dicelli declaraba el otro 50 por ciento. En el contrainterro-gatorio, declaró el testigo que el contrato verbal para ex-plotar las fincas comenzó en el año 1936, al venderle él las tres fincas a Guidicelli; que en el campo éste se encargaba de la dirección de las fincas y en su ausencia, el testigo; que en cuanto a los giros de préstamos, él mismo se encargaba de ellos; que fuera del campo se ocupaba él de todo; que Gui-dicelli supervisaba el trabajo y pagaba a un empleado que tenían; que las ganacias se las distribuían al 50 por ciento y que los gastos se cargaban a las fincas y cada uno aportaba la parte que le correspondía; que cada uno bacía individual-mente sus préstamos de refacción; que cada uno tenía su cuenta en los libros; que cada uno actuaba individualmente porque las fincas estaban [inscritas] a nombre de cada uno; que las cañas eran molidas en la central a nombre de Frati-celli & Guidicelli, no importando que se molieran cañas de las fincas de Fraticelli o de Guidicelli; que la central libraba los cheques a nombre de Fraticelli & Guidicelli; que si ha-bía pérdidas, cada uno hubiera perdido su participación, aun *478cuando' no lo estipularon así; que Gruidieelli le otorgó un poder a su favor y él a su vez le otorgó otro a él.
Ésta, en síntesis, fué la prueba del caso y ella demuestra, a nuestro juicio, que el Tribunal de Contribuciones erró al resolver, implícitamente, — pues en realidad no bizo ni con-clusiones de hecho ni de derecho — que existía una comunidad de bienes entre Antonio Fraticelli y Antonio Gruidieelli y que, de acuerdo con los casos de Puig y Vías, supra, la entidad Fraticelli & Gruidieelli no era una sociedad para los años 1938 y 1939 y tampoco una empresa común con fines de lucro para los años 1940 y 1941.
Nada encontramos en la prueba que demuestre la exis-tencia de una comunidad de bienes. Artículo 326 del Código Civil, edición de 1930. Las fincas objeto de explota-ción pertenecían individual y separadamente a Fraticelli y Guidicelli. Los casos de Puig y Vías, supra, no tienen aplica-ción alguna a los hechos del presente caso. Lo que hicieron los interventores en el de autos, fué aportar dichas fincas al negocio de explotarlas en la siembra y cultivo de cañas de azúcar con el fin de partir entre sí las ganancias. De hecho, y de derecho, constituyeron una sociedad — Artículo 1556 del Código Civil, edición de 1930 — o después del año 1940, una empresa común con fines de lucro, que también constituye una sociedad a los fines del pago de la contribución, de acuerdo con la sección 2(a) (3) de la Ley de Contribuciones sobre In-gresos, según fué enmendada por la Ley núm. 31, aprobada el 12 de abril de 1941 y en vigor desde enero primero de 1940. (2) Véase Tesorero v. Tribunal de Contribuciones, 70 D.P.R. 99, y casos en él citados. En los casos de Puig y Vías, supra, se demostró la existencia de una comunidad de bienes y dichos casos no deben ser citados para sostener si-*479tuaciones de hecho y de derecho que, como en el presente, de-muestran la existencia de una sociedad o de una empresa común con fines de lucro y no de una comunidad.

Debe revocarse la resolución recurrida y desestimarse la querella de los interventores ante el Tribunal de Contri-buciones.

El Juez Asociado Sr. Negrón Fernández se inhibió.

 El Tesorero admitió que para el año 1940, Antonio Fraticelli informóen su declaración de ingresos el haber recibido $9,148.70 como participación en la comunidad Fraticelli & Guidicelli y por el año 1941, $1,702.60 por igual concepto.


 Dicha sección dice así:
“mi término 'sociedad’ incluirá las sociedades civiles, mercantiles, indus-triales, agrícolas, profesionales o de cualquiera otra índole, conste o no, su constitución en escritura pública o documento privado e incluirá, además, cuando dos o más personas bajo un nombre común o no se dediquen a una empresa co-mún (joint venture'), con fines de lucro.”